Exhibit 10.5

SUN BANCORP, INC.

DIRECTORS STOCK PURCHASE PLAN

As Amended and Restated

 

1. Purpose and Plan Summary.

The Sun Bancorp, Inc. Directors Stock Purchase Plan (the “Plan”) offers a
convenient and economical way for its directors and emeritus directors to
increase their ownership of shares of the common stock of Sun Bancorp, Inc.
(“Common Stock”). Once a director or emeritus director of Sun Bancorp, Inc. (the
“Company”) or Sun National Bank is enrolled as a participant in the Plan
(collectively, the “Participants,” each a “Participant”), contributions of up to
$2,000 per month may be made to the Plan and such funds will be used to purchase
Common Stock under the terms of the Plan. Participation in the Plan is strictly
voluntary, and the Participant will pay 95% of the purchase price of the Common
Stock purchased under the Plan. The Participant pays no brokerage commissions or
service charges for purchases made under the Plan. Any such charges will be paid
by the Company.

 

2. Administration.

The Company will serve as the Plan Administrator (“Plan Administrator”) to
administer the Plan and to make purchases of Common Stock as agent for the
Participants. The Board of Directors of the Company (“Board of Directors”) has
the authority to make changes in the Plan and to appoint or to remove the Plan
Administrator, at any time. Until changed by further notice, any notices or
communications to the Plan should be directed to the Plan Administrator,
Directors Stock Purchase Plan, c/o Corporate Secretary, Sun Bancorp, Inc., 226
Landis Avenue, Vineland, New Jersey 08360.

If a director or emeritus director decides to participate in the Plan, the Plan
Administrator will keep a continuous record of his/her participation and send
him/her a statement of his/her account under the Plan for each calendar month in
which a purchase of Common Stock under his/her Plan account occurs. The Plan
Administrator will also hold and act as custodian of shares purchased under the
Plan. Certificates for shares purchased under the Plan will be held by the Plan
Administrator. The number of shares credited to a Participant’s account under
the Plan will be shown on his/her statement of account. However, certificates
for whole shares credited to a Participant’s account under the Plan will be
issued to him/her upon his/her written request to the Plan Administrator, at the
address set forth above. Certificates for fractional share interests will not be
issued.

The Plan Administrator reserves the right to interpret the provisions of the
Plan. The Plan Administrator may establish such procedures and make such other
provisions for the administration and operation of the Plan as it deems
appropriate to give effect to the Plan’s purpose. The Plan Administrator may
rely on the authority and correctness of written instructions received from the
Company and Participants in administering the Plan.

 

3. Eligibility.

All directors and emeritus directors of the Company and its subsidiaries that,
along with the Company, are members of a controlled group of corporations (as
defined in Section 1563 of the Internal Revenue Code of 1986, as amended (the
“Code”)), are eligible to participate in the Plan.

 

4. Election to Participate.

An eligible director or emeritus director may join the Plan by completing the
Authorization Form provided by the Plan Administrator and returning it to the
Plan Administrator at the address noted at Section 2 herein. Authorization Forms
will be furnished to eligible directors and emeritus directors at any time upon
request to the Company. An eligible director or emeritus director may join the
Plan at any time to become effective as of the first day of the next calendar
month after the request is received by the Plan Administrator (the “Enrollment
Date”).



--------------------------------------------------------------------------------

5. Participant Contributions.

The Authorization Form directs the Company to pay to the Plan Administrator the
amount that the Participant elects to pay directly to the Company for investment
in Common Stock under the Plan. The Authorization Form also directs the Plan
Administrator to use these payments for the purchase of shares of the Common
Stock.

After an Authorization Form has been received by the Plan Administrator, the
Company will pay to the Plan Administrator all future payments received by the
Company for participation under the Plan. The amounts paid by all Participants
will be pooled and forwarded to the Plan Administrator to purchase shares of
Common Stock for the accounts of all Participants under the Plan not less
frequently than monthly prior to the next “Investment Period.” The “Investment
Period” shall consist of the calendar month following each receipt of funds by
the Plan Administrator, during which such funds are invested by the Plan
Administrator in Common Stock of the Company. To the extent administratively
feasible, such funds shall be invested on the first business day of each
Investment Period, or as soon as practical thereafter. No interest will be paid
by the Company or the Plan Administrator on amounts held on behalf of a
Participant awaiting investment.

The Plan shall remain in effect for an indefinite period of time until the total
shares purchased under the Plan equals the total shares of Common Stock
authorized under the Plan or the Plan is terminated by the Company, whichever is
earlier. Participant contributions may be made in even multiples of $5.00 from a
minimum of $10.00 to a maximum of $2,000 per month. No interest will be paid on
Participant contributions awaiting investment. The amount of a Participant’s
contributions can be revised, changed or terminated by the Participant each
month.

 

6. Stock Purchase Price.

A Participant shall be granted an option to purchase Common Stock (an “Option”)
as of the last business day of each calendar month (“Option Grant Date”) at an
option exercise price equal to 95% of the average purchase price of the Common
Stock purchased during the Investment Period immediately following the Option
Grant Date. Any fraction of a cent will be rounded to the nearest cent. Options
granted hereunder shall be nontransferable.

 

7. Number of Shares Purchased.

During each Investment Period, accumulated Participant contributions from all
Participants and cash dividends, if any, held under the Plan for all
Participants will be pooled and used to purchase shares of Common Stock in the
open market, or otherwise, for the accounts of the Participants. The Company
shall transmit sufficient funds to the Plan Administrator in addition to
accumulated Participant contributions and cash dividends necessary to permit the
Plan Administrator to purchase Common Stock during each Investment Period
without regard to any purchase price discounts in accordance with the Plan. The
maximum number of whole shares will be purchased. Any Participant contributions
and cash dividends remaining after purchase of such maximum number of whole
shares will be retained and applied to the purchase of shares during the next
Investment Period. Each Participant’s account will be credited with his/her pro
rata share (computed to four decimal places) of the shares purchased and any
additional Participant contributions and cash dividends which have been
accumulated. The number of shares credited to each Participant’s account will
depend upon the amount of the Participant’s contributions and cash dividends and
the option exercise price determined as provided under the heading “Stock
Purchase Price.”

 

8. Fees and Expenses.

Participants will incur no brokerage commissions or service charges for
purchases of Common Stock made under the Plan. Certain charges as described
under the heading “Withdrawal” may be incurred upon a Participant’s withdrawal
from the Plan or upon termination of the Plan. The Plan Administrator may deduct
expenses from the Plan to the extent that such expenses have not been paid
directly by the Company; provided that not less than 15 days written notice of
such intent to make such deductions is furnished to the Company.

 

2



--------------------------------------------------------------------------------

9. Withdrawal and Distribution of Stock Certificates.

A Participant may withdraw from the Plan at any time to be effective as of the
first day of any calendar quarter (i.e., January 1, April 1, July 1 and
October 1) following receipt of such notice. Upon termination of service with
the Company or its subsidiaries as a director or emeritus director,
participation under the Plan shall immediately cease and no unexercised options
to purchase Common Stock under the Plan shall be deemed exercisable. Termination
of service shall include termination as a result of death or disability of the
Participant. Within 10 business days following a Participant’s termination of
service with the Company or its subsidiaries, the Participant shall submit to
the Plan Administrator a distribution form requesting withdrawal from the Plan
and distribution of all of the Participant’s assets under the Plan either in the
form of cash or whole shares of Common Stock. If such withdrawal request is not
received by the Plan Administrator within 10 business days of the Participant’s
termination of service with the Company or its subsidiaries, the Plan
Administrator will nevertheless process such Participant’s withdrawal, and the
Participant will receive such distribution in the form of shares of Common Stock
issued in book entry.

To withdraw from the Plan, a Participant must notify the Plan Administrator in
writing of his/her withdrawal at the address noted at Section 2 herein. In the
event a Participant withdraws, or in the event of the termination of the Plan,
certificates for whole shares credited to the account of the withdrawing
Participant, or all Participants in the case of a termination of the Plan, will
be delivered by the Plan Administrator and a cash payment will be made for the
sale price (less brokerage commission and transfer taxes, if any) of any
fractional share interests and any additional Participant contributions credited
to the account of the withdrawing Participant, or all Participants in the case
of a termination of the Plan. The Plan Administrator may establish such
equitable arrangements for the sale of fractional share interests as it shall
deem appropriate. As an alternative to receiving certificates for whole shares,
a Participant may request the Plan Administrator to sell such shares to be
distributed under the Plan. The proceeds from the sale of such shares, less any
brokerage commissions and any transfer taxes, will be remitted to the
Participant. The Plan Administrator may accumulate requests to sell Common Stock
under the Plan, and sales transactions, if necessary, will occur in the
subsequent Investment Period from which they are received, as determined by the
Plan Administrator. Alternatively, Common Stock directed for sale during an
Investment Period in which there is also a request to purchase Common Stock
during such Investment Period may be matched by the Plan Administrator for the
benefit of Plan Participants (both sellers and purchasers) without the need to
execute such transaction on the national securities exchange in which such
Common Stock trades. The trade price on such matched transactions will be deemed
to equal the average purchase price paid by the Plan Administrator for all other
Common Stock purchased by the Plan Administrator under the Plan during that
Investment Period.

If a request by a Participant to withdraw from the Plan is received by the Plan
Administrator prior to the first day of any calendar quarter, the amount of the
Participant contributions scheduled to be invested during the next Investment
Period will not be so invested. In such event, no subsequent Participant
contributions will be accepted from such Participant, unless he/she completes a
new Authorization Form.

Notwithstanding the foregoing, upon written request to the Plan Administrator, a
Participant may request the distribution of shares held under the Plan in stock
certificates of not less than 100 share increments at any time. Alternatively, a
Participant may request that such distribution be made in the form of cash, in
which case such distribution of cash will be made in accordance with the
procedures regarding the sale of shares as noted above in this Section 9 of the
Plan. Such distribution of Plan shares or cash in accordance with this paragraph
shall not be deemed a “Withdrawal” under the Plan. Such distributions, whether
in the form of stock certificates or cash, may be requested at any time to be
effective as of the first day of any calendar quarter (i.e., January 1, April 1,
July 1 and October 1) following receipt of such notice.

 

10. Voting of Shares.

Each Participant will have the authority to direct the Plan Administrator in the
manner of voting the number of whole shares and fractional shares of Common
Stock held in his/her account. The Company will pay for or reimburse the Plan
Administrator for the expenses associated with solicitation of voting proxies
and distribution of related materials performed by the Plan Administrator. The
aggregate number of remaining shares representing shares for which no
Participant voting instructions are received in a timely manner shall not be
voted by the Plan Administrator.

 

3



--------------------------------------------------------------------------------

11. Cash Dividends.

Cash dividends paid on shares credited to a Participant’s account will be
retained in the Participant’s account and invested in Common Stock as soon as
practicable following the dividend payment date. Such cash dividends (less
applicable tax withholding that may be required) will be aggregated with each
Participant’s contributions and invested in accordance with Sections 6 and 7
herein. Dividend amounts payable to Participants will be rounded to the nearest
whole cent in the case of fractional share interests.

 

12. Stock Dividends, Stock Splits, or Rights Offering.

Any shares distributed by the Company as a stock dividend on shares credited to
a Participant’s account under the Plan, or upon any split of such shares, will
be credited to his/her account. In a rights offering, the Plan Administrator
will sell the rights to which a Participant is entitled by virtue of the shares
of Common Stock allocated to his/her account under the Plan and the proceeds
will be credited to his/her account and applied to the purchase of shares during
the next Investment Period.

 

13. Purchases under the Plan.

The Plan Administrator shall use all funds received under the Plan for the
purchase of the Company’s Common Stock in the open market; or upon not less than
10 days written notice from the Company, such funds shall be utilized for the
purchase of shares directly from the Company. The price, timing and other
matters related to the execution and processing of such purchases shall be
determined or directed by the Plan Administrator; provided that, to the extent
administratively feasible, such purchases of Common Stock shall be made on the
first business day of each Investment Period, as provided at Section 5 herein.

 

14. Amendment and Termination.

Although the Company intends to continue the Plan until the total number of
shares authorized under the Plan shall have been purchased by Participants, the
Company reserves the right to suspend, modify or terminate the Plan at any time.
Any such suspension, modification or termination shall not affect a
Participant’s right to receive shares of Common Stock already purchased for
him/her (except that the Company may take any action necessary to comply with
applicable law). Upon the termination of the Plan, the Company shall return to
Participants any uninvested accumulated Participant contributions as soon as
practicable.

 

15. Reports.

Each Participant will receive a statement of his/her account not less than four
times per year. Upon written request, a Participant may receive an account
statement for each calendar month in which he/she purchases Common Stock under
the Plan. Participants will also receive communications sent by the Company to
other stockholders, including the Annual Report of the Company, and its Notice
of Annual Meeting and Proxy Statement. Participants will receive information
necessary for reporting income realized by them under the Plan to the Internal
Revenue Service.

 

16. Tax Withholding.

Taxes which may be required to be withheld with respect to cash dividends
received under the Plan will reduce the sums attributable to such dividends
available for investment under the Plan.

 

17. Related Matters.

The Company and the Plan Administrator in administering the Plan will not be
liable for any act done in good faith or for the good faith omission to act,
including, without limitation, any claim of liability arising out of failure to
terminate a Participant’s account upon such Participant’s death or judicially
declared incompetency prior to receipt by the Plan Administrator of timely
notice in writing of such death or incompetency or with respect to the prices at
which shares are purchased for the Participant’s account, and the times when
such purchases are made, or with respect to any loss or fluctuation in the
market value after purchase of shares of Common Stock.

 

4



--------------------------------------------------------------------------------

A Participant’s investment in shares acquired under the Plan is not different
from direct investment in shares of Common Stock of the Company, except to the
extent that the purchase price of such Common Stock paid by the Participant
shall be equal to 95% of the actual purchase price of such Common Stock by the
Plan Administrator. The Participant bears the risk of loss and realizes the
benefits of any gain from market price changes with respect to all such shares
held by him/her in the Plan, or otherwise.

 

18. Limitations on Participation.

Participants under the Plan who are deemed to be subject to the reporting and
liability provisions of Section 16 of the Securities and Exchange Act of 1934
(“1934 Act”) and the rules and regulations promulgated thereunder (“Executive
Officers”) shall be subject to the following additional provisions:

a. Common Stock purchased under the Plan shall be held for a minimum of six
months following the date of such purchase under the Plan.

b. Such Executive Officers who suspend monthly Participant contributions under
the Plan may not commence future participation under the Plan for at least six
months from the date of such cessation of participation.

Such additional limitations related to participation by Executive Officers shall
not be effective with respect to distributions made in connection with death,
retirement, disability or termination of employment. Transactions of Common
Stock under the Plan shall be reportable by Executive Officers of the Company to
the Securities and Exchange Commission on Form 3, 4 or 5.

 

19. Duties of the Company.

a. The Company shall indemnify the Plan Administrator, including reimbursement
for reasonable attorneys fees and related expenses, against any liability to any
Participant or Plan beneficiary for any actions taken by the Plan Administrator
pursuant to the Plan and/or the Custodial Agreement, absent a finding of gross
negligence by a court of competent jurisdiction.

b. The Company shall deliver Participant contributions received by it to the
Plan Administrator in a timely manner.

c. The Plan Administrator shall be solely responsible for distribution of all
necessary regulatory reports and filings related to administration of the Plan,
including the timely distribution of IRS Form 1099-Div, as may be required.

d. The Company shall be solely responsible for ensuring compliance by the Plan
related to matters involving Federal or state securities laws and regulations.
The Plan Administrator may rely on the advice or instructions received from the
Company related to such matters.

 

20. Shareholder Ratification of Plan.

The Company may submit the Plan for approval by the shareholders of the Company
if it is deemed necessary or appropriate.

 

21. Transferability.

No Option may be transferred, assigned, pledged, or hypothecated (whether by
operation of law or otherwise), and no Option shall be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of an Option, or levy of attachment or
similar process upon the Option not specifically permitted herein shall be null
and void and without effect.

 

5



--------------------------------------------------------------------------------

22. Adjustment Provisions.

The aggregate number of shares of Common Stock with respect to which Options may
be granted, the aggregate number of shares of Common Stock subject to each
outstanding Option, and the option price per share of each Option shall all be
proportionately adjusted as the Company deems appropriate with respect to any
increase or decrease in the number of shares of issued Common Stock resulting
from a subdivision or consolidation of shares, whether through reorganization,
recapitalization, stock split-up, stock distribution or combination of shares,
or the payment of a share dividend or other increase or decrease in the number
of such shares outstanding effected without receipt of consideration by the
Company.

 

23. Dissolution, Merger and Consolidation.

Upon the dissolution or liquidation of the Company, or upon a merger or
consolidation of the Company in which the Company is not the surviving
corporation, each Option granted hereunder shall expire as of the effective date
of such transaction.

 

24. Limitation on Options.

Notwithstanding any other provisions of the Plan, no Participant shall be
granted an Option under the Plan which permits his/her rights to purchase stock
under the Plan at a rate which exceeds $25,000 of fair market value of such
stock (determined at the time of the grant of such Option) for each calendar
year in which such Option is outstanding at any time. Any Option granted under
the Plan shall be deemed to be modified to the extent necessary to satisfy this
Section.

 

6



--------------------------------------------------------------------------------

25. Miscellaneous.

a. Legal and Other Requirements. The obligations of the Company to sell and
deliver Common Stock under the Plan shall be subject to all applicable laws,
regulations, rules and approvals, including but not by way of limitation, the
effectiveness of a registration statement under the Securities Act of 1933 if
deemed necessary or appropriate by the Company.

b. No Obligation to Exercise Options. The granting of an Option shall impose no
obligation upon a Participant to exercise such Option; except, however, the
decision by a Participant to withdraw from the Plan and not exercise any Options
granted must comply with Section 9 herein.

c. Right to Terminate Service. Nothing in the Plan or any agreement entered into
pursuant to the Plan shall confer upon any Participant the right to continue in
the employment or service of the Company or any subsidiary or affect any right
which the Company or any subsidiary may have to terminate the employment of such
Participant.

d. Rights as a Shareholder. No Participant shall have any right as a shareholder
unless and until certificates for shares of Common Stock are issued to him/her
or credited to his/her account maintained by the Plan Administrator.

e. Applicable Law. All questions pertaining to the validity and administration
of the Plan and Options granted hereunder shall be determined in conformity with
the laws of the State of New Jersey, except to the extent that federal law shall
be applicable.

 

26. Maximum Plan Purchase Limitations.

Effective as of January 1, 2013, the aggregate number of shares of Common Stock
available for future grant as Options pursuant to Section 6 shall not exceed
200,000 shares, subject to adjustment pursuant to Section 22 hereof. Shares of
Common Stock acquired pursuant to the Plan may be authorized but unissued
shares, shares now or hereafter held in the treasury of the Company or shares
purchased on the open market. In the event that any Options granted under
Section 6 expire unexercised, or are terminated, surrendered or canceled without
being exercised, in whole or in part, for any reason, the number of shares of
Common Stock theretofore subject to such Option shall again be available for
grant as an Option and shall not reduce the aggregate number of shares of Common
Stock available for grant as such Options under the Plan.

 

7